Citation Nr: 0028155	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-09 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for dizziness and loss 
of balance. 

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

5.  Entitlement to service connection for a thoracic spine 
condition.

6.  Entitlement to service connection for a cervical spine 
condition. 

7.  Entitlement to service connection for hearing loss. 

8.  Entitlement to an increased rating for obstructive airway 
disease, currently rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to September 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefits 
sought on appeal.  The veteran entered a notice of 
disagreement in August 1998; a statement of the case was 
issued in February 1999; and the veteran entered a 
substantive appeal regarding the issue of service connection 
for PTSD in February 1999, and a substantive appeal as to the 
remaining issues in March 1999. 


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
currently diagnosed disability of headaches, dizziness or 
loss of balance, PTSD, or hearing loss. 

2.  There is no competent medical evidence of record of a 
nexus between the veteran's thoracic spine or cervical spine 
disorders and his military service or his service-connected 
disability.

3.  The veteran's service-connected obstructive airway 
disease is primarily manifested by FEV-1 between 58 and 64 
percent of predicted value, and FEV-1/FVC between 70 and 73 
percent; the veteran's service-connected obstructive airway 
disease does not require the veteran to make at least monthly 
visits to a physician for required care of exacerbations, or 
that intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids are required. 

4.  The March 1998 VA compensation examination is adequate 
for purposes of rating the veteran's service-connected 
obstructive airway disease. 

5.  There is no basis in the record for a finding that the 
evidence of record is so medically complex, obscure, or 
controversial so as to warrant an independent medical 
opinion. 

CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for headaches, dizziness and loss of balance, PTSD, a 
thoracic spine condition, a cervical spine condition, and 
hearing loss are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.304(f), 3.385 (1999)

2.  The schedular criteria for a rating in excess of 30 
percent for the veteran's service-connected obstructive 
airway disease have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6602, 
6604 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  The Veteran's Contentions

The veteran contends that he currently has the following 
disabilities: a disability manifested by headaches, a 
disability manifested by dizziness and loss of balance, PTSD, 
a thoracic spine disability, a cervical spine disability, and 
hearing loss.  In his application for compensation he 
contended that a thoracic spine condition, a cervical spine 
condition, headaches, dizziness, and loss of balance resulted 
from a 2 and 1/2 ton truck accident that occurred during active 
service in the Fall of 1972 in Germany.  He alleges that the 
truck hit him in the back and caused him to lose 
consciousness and required inpatient hospital care.  He also 
presented evidence of a history of a 2 and 1/2 ton truck being 
driven through the gates of a military base, crashing into a 
gas station, and killing 3 soldiers, which the veteran 
observed. Through his attorney, he contends that he is not 
required to provide evidence of a well-grounded claim because 
the claimed disabilities were all "chronic" in service, but 
alternatively contends that any (unspecified) claimed 
conditions not found in the service records are claimed as 
secondary to service-connected obstructive airway disease. 

B.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In order for a service connection claim to be well 
grounded, there must be competent evidence:  i) of current 
disability (a medical diagnosis); ii) of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence, as appropriate), and; iii) of a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Epps v. Gober, 126 F.3d 1464, 1468 (1997).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. 488 (1997).   That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id at 498.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  Secondary service connection may be granted 
for the degree to which a non-service-connected disorder 
is aggravated by a service-connected disorder.  When 
service connection is established for a secondary 
condition, the secondary condition shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a) 
(1999); see Allen v. Brown, 7 Vet. App. 439 (1995).  

Claims for secondary service connection must also be well 
grounded.  This requires competent medical evidence 
relating the claimed secondary condition to the service-
connected disability, either by way of causation or by 
way of aggravation.  See Libertine v. Brown, 9 Vet. App. 
521 (1996); Jones v. Brown, 7 Vet. App. 134, 138 (1994).

C.  Factual Background

Service medical records reflect that at the service entrance 
examination in July 1971 the veteran reported that he had 
fallen out of a pickup and had been treated at 
St. Francis Hospital in Grand Island, Nebraska.  Clinical 
evaluation was normal.  Upon audiological testing at service 
entrance, pure tone thresholds, in decibels, were recorded as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
25
25
LEFT
15
5
20
30
30

At the service separation examination in May 1974, the 
veteran reported that he was in good health, clinical 
evaluation of the head, ears, and spine were normal, and the 
veteran was clinically evaluated as psychiatrically normal.  
Audiological testing at service recorded pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
NT
30
LEFT
10
10
10
NT
25

Service medical records are negative for complaints, clinical 
findings, or diagnoses of PTSD, tinnitus, headaches, 
dizziness or loss of balance, or disorders of the thoracic or 
cervical spine.

After service separation, in March 1975, the veteran filed a 
claim for service connection only for obstructive airway 
disease, but did not claim service connection for PTSD, 
tinnitus, headaches, dizziness or loss of balance, or 
disorders of the thoracic or cervical spine.  At a VA 
examination in June 1975, the veteran did not complain of 
psychiatric symptoms, including of PTSD, tinnitus, headaches, 
dizziness or loss of balance, or disorders of the thoracic or 
cervical spine.  The examination found the veteran had no 
abnormalities of the head or musculoskeletal system, and 
found cerumen of the ears, but found no other ear-related 
disorder.  

At a VA examination in March 1981, the veteran entered no 
relevant complaints.  At a VA examination in 1984, the 
veteran complained of headaches.  VA outpatient treatment 
entries from May to June 1986 reflect a left shoulder injury, 
assessed as tendonitis/bursitis and later as impingement 
syndrome/early adhesive capsulitis. 

An August 1993 summary of hospitalization from Bryan Memorial 
Hospital reflects that an anterior cervical microdiscectomy 
was performed for a diagnosed (including based on X-rays) 
protruded intervertebral of the 6th cervical disc on the 
left.  The history presented by the veteran included left arm 
pain related only to a post-service injury in June 1993 when 
he jumped down from a truck and felt some pain in his neck.

VA outpatient treatment records reflect that in September 
1997 the veteran was noted to have been under much stress, 
was experiencing legal problems, reported an anxiety attack 
two weeks prior, reported pain radiating into the left arm, 
and complained of headaches. 

In March 1998, the veteran filed a claim for service 
connection for the above claimed disorders.  At a 
compensation examination afforded the veteran by VA in April 
1998, the veteran's complaints included occasional headaches, 
and reported mood swings in the past.  The history included 
L5-S1 surgery at Bryan Memorial Hospital in 1996.  VA 
outpatient treatment records reflect that in July 1998 the 
veteran was receiving counseling regarding recovery from a 
history of drug abuse. 

A July 1998 letter from a readjustment counseling specialist 
with the Vet Center included a history of marital counseling, 
of the veteran being hit by a 2 and 1/2 ton truck in the motor 
pool, which he reported rendered him unconscious for a while 
and hospitalized for 5 to 6 days, and that he had experienced 
back problems and ringing in the ears ever since.  This 
letter also reflects that the veteran reported a history of a 
soldier having a remote controlled air craft crash on the air 
field, that a week later a person drove a 2 and 1/2 ton truck 
through the gates to the base and crashed into the nearby gas 
station, killing 3 soldiers.  The veteran reported that he 
was outside the motor pool and saw it happen, and he 
stabilized the canopy over the station drive way, then they 
found a person with a wheel of the truck in his chest and 
could see the other people in the wreckage but could not do 
anything for them.  The veteran reported that symptoms of 
nightmares, day dreams, trouble sleeping, trouble with 
crowds, and remaining isolated began during service.  The 
letter also records that the veteran's mother stated the 
veteran did not have a temper prior to service but had one 
now. 

D.  Legal Analysis

Service medical records are negative for complaints, 
findings, or diagnoses of any of the currently claimed 
disorders for which service connection is sought, including 
the service separation examination which reflects that the 
veteran did not complain of, and the examiners did not find, 
any of the currently claimed disorders.  Even assuming the 
credibility of the veteran's report of having been hit by a 
truck during service in 1972 and being knocked unconscious 
(for the purpose of determining whether well-grounded claims 
have been submitted), and his recent assertion that he 
experienced subsequent continuous symptomatology in service 
and thereafter, there is still no competent medical evidence 
of record of a currently diagnosed disability of headaches, 
dizziness (or loss of balance), PTSD, or hearing loss.

With regard to the veteran's relatively recent complaints of 
headaches and dizziness or loss of balance, first recorded 
many years after service separation, the Board notes that, 
without a diagnosed or identifiable underlying disability, a 
subjectively reported symptom does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (pain is not a disability).  The Court has held that 
"[i]n order for the veteran to be awarded a rating for 
service-connected [disability], there must be evidence both 
of a service-connected disease or injury and a present 
disability which is attributable to such disease or injury."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

With regard to hearing loss, the applicable regulation 
provides that impaired hearing will be considered a 
disability when at least one of the thresholds for the 
frequencies of 500, 1000, 2000, 3000, and 4000 is at least 40 
decibels, when the thresholds for at least three of these 
frequencies are more than 25 decibels, or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  While the evidence of record reflects some 
diminution in auditory acuity in service, as evidenced by a 
10 decibel increase in impairment in the right and left ear 
at the 1000 Hertz range, and a 5 degree increase in 
impairment in the right ear at the 4000 Hertz range, there is 
no competent medical evidence of record to demonstrate 
current hearing loss "disability" as defined for VA 
purposes under 38 C.F.R. § 3.385.  The evidence does not show 
that the thresholds for any of the frequencies at 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
thresholds at three of these frequencies are 26 or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Therefore, as the record does not 
contain evidence to demonstrate that the veteran currently 
has a bilateral hearing loss disability, the claim must be 
denied as not well grounded.  38 U.S.C.A. 
§ 5107(a).

With regard to PTSD, the veteran does not have a diagnosis of 
PTSD.  Effective June 18, 1999, a well-grounded claim for 
service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999).  Prior to the effective date of this 
regulation on June 18, 1999, and at the time of the August 
1998 RO rating decision on appeal, the old requirements for 
service connection for PTSD were: medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed stressor actually 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board 
concludes that the probative medical evidence does not 
include a diagnosis for PTSD under either the new or old 
regulation pertaining to service connection for PTSD.  In 
reaching this conclusion, the Board notes that, with regard 
to this veteran's case, the substance of the previous 38 
C.F.R. § 3.304(f) has not been significantly altered.  The 
new regulation still requires medical evidence of a current 
diagnosis of PTSD, as well as a medical link between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (1999).  Therefore, the Board further 
finds that the appellant was not prejudiced by not being 
notified of the change in the regulation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Further, as there is no competent medical evidence of a 
current "disability" of headaches, dizziness or loss of 
balance, PTSD, or hearing loss, there is, necessarily, no 
competent medical evidence of record of a nexus of any of 
these claimed disabilities to service, including the reported 
incident of having been hit by a truck, or having witnessed a 
truck accident, in service in 1972.  Likewise, there is 
necessarily no competent medical evidence of a nexus between 
the claimed disabilities and the veteran's service-connected 
obstructive airway disease.  Claims for secondary service 
connection must also include competent medical evidence 
relating the claimed secondary condition to the service-
connected disability, either by way of causation or by way of 
aggravation.  See Libertine, 9 Vet. App. 521; Jones, 7 Vet. 
App. at 138.  For these reasons, the Board must find that the 
veteran's claims for service connection for headaches, 
dizziness and loss of balance, PTSD, and hearing loss are not 
well grounded.  38 U.S.C.A. § 5107(a).

With regard to the claim for service connection for thoracic 
spine or cervical spine disorders, the Board finds that there 
is no competent medical evidence of record of a nexus between 
the veteran's current disorders of the thoracic or cervical 
spine and his military service or his service-connected 
obstructive airway disease.  While there is evidence of a 
cervical spine disability in August 1993, and reference to a 
thoracic spine surgery in 1996, the related diagnoses and 
treatment records do not relate the disabilities found at 
that time to the veteran's service.  Likewise, 
notwithstanding the veteran's representative's contention, 
there is no competent medical evidence of a nexus between the 
claimed disabilities and the veteran's service-connected 
obstructive airway disease.  

Even assuming the credibility of the veteran's assertion that 
he has experienced continuous symptomatology in service and 
in the post-service period since the claimed 2 and 1/2 ton 
truck accidents in service, there is still no competent 
medical evidence of record to relate any of the veteran's 
present conditions to that reported symptomatology.  Savage, 
10 Vet. App. at 498.  For these reasons, the Board must find 
that the veteran's claims for service connection for a 
thoracic spine condition and a cervical spine condition are 
not well grounded.  38 U.S.C.A. § 5107(a).

For the purposes of determining whether the veteran has 
incurred current disabilities during service, the veteran's 
credibility regarding two separate 2 and 1/2 ton truck 
accidents and events related thereto is presumed.  However, a 
lay person such as the veteran is not competent to diagnose a 
disability during service, to diagnose a current disability, 
or to relate a currently diagnosed disability to an injury or 
disease in service or to a service-connected disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the condition causing specific 
symptoms.  Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  
Unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form the basis of a well-
grounded claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  In this case, the RO fulfilled its 
obligation under 38 U.S.C.A. 
§ 5103(a) in a May 1998 letter to the veteran and a February 
1999 statement of the case in which the veteran-appellant was 
informed of the reasons for the denial of the claims was that 
there was no evidence of the disorders during service, and no 
medical evidence of a relationship between his currently 
claimed disorders and service or a service-connected 
disability.  Furthermore, by this decision, the Board is 
again informing the veteran-appellant of the evidence which 
is lacking and which is necessary to make the claims well 
grounded.

II.  Increased Rating for Obstructive Airway Disease

Effective from September 1974, service connection was 
established for bronchial asthma, rated 10 percent disabling 
as early obstructive airway disease under Diagnostic Code 
6600.  The subsequent disability ratings were a 
noncompensable rating from November 1977, a 60 percent rating 
from November 1980, and a 30 percent rating from March 1984. 

In March 1998, the veteran filed a claim for increased 
compensation, contending that his service-connected 
obstructive airway disease had "worsened in severity."    

The general rating formula for chronic bronchitis under the 
criteria of Diagnostic Code 6600, or chronic obstructive 
pulmonary disease under the criteria of Diagnostic Code 6604, 
is as follows:  A 30 percent rating is for assignment on 
showing of FEV-1 of 56- to 70-percent predicted; or FEV-1/FVC 
of 56 to 70 percent; or DLCO (SB) 56- to 65- percent 
predicted.  A 60 percent rating requires a FEV-1 of 40- to 
55-percent predicted; or FEV-1/FVC of 40 to 55 percent; or 
DLCO (SB) of 40- to 55- percent predicted; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  38 C.F.R. § 4.97.

Under the criteria of Diagnostic Code 6602, a 30 percent 
rating for bronchial asthma is warranted for: FEV-1 of 56 to 
70 percent of predicted value; or FEV-1/FVC of 56 to 70 
percent; or when daily inhalational or oral bronchodilator 
therapy is required; or when inhalational anti-inflammatory 
medication is required.  A 60 percent rating is warranted 
for: FEV-1 of 40 to 55 percent of predicted value; or FEV-
1/FVC of 40 to 55 percent; or at least monthly visits to a 
physician for required care of exacerbations; or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids are required.  38 C.F.R. § 4.97. 

In this case, the Board observes that the veteran's May 1998 
VA pulmonary function testing revealed a pre-bronchodilator 
FEV-1 of 64 percent of predicted value; a post-bronchodilator 
FEV-1 of 73 percent of predicted value; and actual FEV-1/FVC 
of 70 percent.  Clinical findings at that time included X-
rays findings of mild hyperinflation of the chest with 
flattening of the diaphragm. 

Spirometry testing at St. Francis Medical Center conducted in 
July 1998 reflects a pre-bronchodilator FEV-1 of 58 percent 
of predicted value; a post-bronchodilator FEV-1 of 68 percent 
of predicted value; and actual FEV-1/FVC of 73 percent.  The 
examiner in July 1998 summarized the results as showing mild 
to moderate obstruction with partial reversibility. 

Based on this evidence, the Board finds that a rating in 
excess of 30 percent is not warranted under the rating 
criteria for rating respiratory disorders.  38 C.F.R. § 4.97.  
After a review of the evidence of record, the Board finds 
that a 30 percent rating under Diagnostic Code 6600 or 6604 
encompasses the veteran's FEV-1 spirometry readings of 58 and 
64 percent (30 percent range is from 56 to 70 percent); and 
FEV-1/FVC spirometry readings of 70 and 73 percent (30 
percent range is from 56 to 70 percent).  The evidence also 
does not demonstrate that the veteran's service-connected 
obstructive airway disease is productive of disability which 
more nearly approximates a 60 percent rating under Diagnostic 
Code 6600 or 6604: FEV-1 of 40 to 55 percent of predicted 
value; or FEV-1/FVC of 40 to 55 percent.  38 C.F.R. § 4.97. 

The veteran's disability has been variously diagnosed as 
bronchial asthma, early obstructive airway disease, 
obstructive lung disease, and chronic obstructive pulmonary 
disease.  Therefore, although the veteran has been rated 
under Diagnostic Code 6600, the Board has considered all 
potentially applicable ratings to determine if the veteran is 
entitled to a higher rating, including Diagnostic Code 6602, 
which provides for rating of bronchial asthma.  38 C.F.R. 
§ 4.97. 

However, a 30 percent rating under Diagnostic Code 6602 
likewise encompasses for the veteran's daily use of 
inhalational anti-inflammatory medication.  The evidence does 
not demonstrate that the veteran's service-connected 
obstructive airway disease, diagnosed at the May 1998 VA 
examination as bronchial asthma, is productive of: FEV-1 of 
40 to 55 percent of predicted value; or FEV-1/FVC of 40 to 55 
percent.  In this regard, the evidence does not show that, 
due to his service-connected obstructive airway disease, 
diagnosed as bronchial asthma, the veteran is required to 
make at least monthly visits to a physician for required care 
of exacerbations, or that intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids are required.  38 C.F.R. § 4.97.  At the May 
1998 VA examination, the veteran reported that he had never 
been intubated or anticoagulated, never had a tracheostomy, 
never been on oxygen, had never been on a ventilator, and had 
never had pulmonary embolism or respiratory failure.

For these reasons, the Board finds that the preponderance of 
the evidence is against an increased rating in excess of 30 
percent for the veteran's service-connected obstructive 
airway disease.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.97, 
Diagnostic Codes 6600, 6602, 6604.


III.  Ancillary Issues

In a May 1998 letter, the veteran's attorney requested a VA 
compensation examination for the claimed disabilities.  In an 
August 1998 letter received as a notice of disagreement, the 
veteran's attorney requested a VA compensation examination in 
conjunction with the veteran's claim for increased 
compensation for service-connected obstructive airway 
disease.  However, at the time of this request, such an 
examination had already been afforded the veteran in May 
1998. 

In August 1998, the veteran's attorney contended that the VA 
compensation examination was inadequate in part because it 
did not provide a nexus opinion.  Because service connection 
has already been established for obstructive airway disease, 
the Board finds that the question of a medical nexus or 
etiology opinion is irrelevant to the increased rating claim.  

The May 1998 VA respiratory examination specifically included 
a history of the veteran's disability, noted current 
complaints in some detail, included a physical examination, 
specifically including spirometry testing (which addressed 
the rating criteria) and chest X-rays, and resulted in three 
distinct medical diagnoses.  For these reasons, the Board 
finds the May 1998 VA compensation examination is adequate 
for rating purposes.

The rest of the contentions in the August 1998 letters appear 
to be form letter contentions not applicable to this 
particular veteran's case, including, for example the 
allegation that a physician is required to have the claims 
folder at the examination, an etiology opinion is required, 
and the citations to multiple nonprecedential opinions of the 
Court. 

In the August 1998 letter, and repeated in a February 1999 
letter, the veteran's attorney also requests an 
advisory/independent medical opinion "[d]ue to the 
complexity and inadequacy of the VA examination," and 
because the examination did not provide a nexus or etiology 
opinion.  In an October 1999 letter, the veteran's attorney 
again requested a VA compensation examination pertaining to 
all issues herein on appeal. 

Specifically with regard to the issues of entitlement to 
service connection for headaches, dizziness and loss of 
balance, PTSD, a thoracic spine condition, a cervical spine 
condition, and hearing loss, the veteran has not presented 
well-grounded claims as to these issues.  With regard to 
these ancillary procedural issues which relate to VA's duty 
to assist the veteran, including a compensation examination, 
as the veteran has not presented well-grounded claims as to 
these issues currently on appeal, the duty to assist the 
veteran does not arise.  See Slater v. Brown, 9 Vet. App. 240 
(1996); Franzen v. Brown, 9 Vet. App. 235 (1996).  The United 
States Court of Appeals for the Federal Circuit held that 
only a person who has submitted a well-grounded claim can be 
determined to be a claimant for the purpose of invoking the 
duty to assist provisions of 38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464, 1468-69 (1997).  As these claims are 
not well grounded, the veteran is not entitled to a VA 
compensation examination, or consideration for an advisory 
medical opinion, with regard to these issues. 

The Board also notes that, on a VA Form 9, dated in March 
1999, the veteran signed a statement which listed as issues 
entitlement to an advisory/independent medical opinion, 
entitlement to a thorough and contemporaneous examination 
(alleging an inadequate examination), and entitlement to 
adequate reasons and bases.  Notwithstanding the 
characterization of these issues as separately appealable 
issues, the issues of entitlement to an advisory/independent 
medical opinion, a new compensation examination, and adequate 
reasons and bases are ancillary issues to the veteran's 
underlying claims; they are not separately appealable issues.  
These ancillary issues may be contested only as part of an 
appeal on the merits of the decision rendered on the primary 
issue.  Therefore, the denial of the veteran's procedural and 
"duty to assist" contentions are included within the 
present appeals, and do not require a separate notice of 
disagreement, statement of the case, or substantive appeal on 
these issues. 

Specifically with regard to the request for an 
independent/advisory medical opinion, the controlling 
regulation specifically prohibits consideration of this part 
of an appeal as a separately appealable issue.  "A 
determination that an independent medical opinion is not 
warranted may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issue by the 
agency of original jurisdiction."  38 C.F.R. § 3.328 (1999).  
Additionally, with regard to a request for an independent 
medical opinion, the Board notes that the veteran, through 
his attorney, has asserted that the evidence is medically 
complex, though without any specific assertion or evidence as 
to why or in what manner the evidence is alleged to be 
medically complex.  

The Board finds that there is no basis in the record for a 
finding that the evidence of record pertaining to the 
veteran's service-connected obstructive airway disease is so 
medically complex, obscure, or controversial, so as to 
warrant an independent medical opinion, and notes there is no 
such opinion of record from the VA Compensation and Pension 
Service.  The regulation, 38 C.F.R. § 3.328, provides that, 
when warranted by the medical complexity or controversy 
involved in a pending claim, an advisory medical opinion may 
be obtained from one or more medical experts who are not 
employees of VA.  Approval shall be granted only upon a 
determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion. 

The veteran's attorney's alternative contention that an 
advisory medical opinion is warranted because of the 
inadequacy of the VA compensation examination, on its face, 
does not meet the criteria for a request for an advisory 
medical opinion.  Moreover, as noted above, as to the issues 
for which the veteran has not presented well-grounded claims, 
the duty to assist the veteran, to include an advisory 
medical opinion, does not arise. 

With regard to the veteran's request for adequate reasons and 
bases, the veteran is entitled to adequate reasons and bases 
as to all material issues of fact and law in a Board 
decision, which are herein provided.  See 38 U.S.C.A. 
§ 7104(c)(1) (West 1991).


ORDER

The appeal as to all issues is denied.


		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

